TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00102-CR



                                      Isaul Tavera, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299THJUDICIAL DISTRICT
        NO. D-1-DC-00-007029, HONORABLE JON N. WISSER, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                The reporter’s record in this cause was due to be filed on April 5, 2013. The court

reporter did not respond to the notice that the record is overdue. Appellant is represented by

appointed counsel on appeal. The court reporter for the 299th District Court, Angela P. Chambers,

is ordered to tender the reporter’s record for filing in this cause no later than June 12, 2013. See Tex.

R. App. P. 35.3(c), 37.3(a)(2).

                It is ordered May 17, 2013.



Before Chief Justice Jones, Justices Goodwin and Field

Do Not Publish